PER CURIAM.
The trial court’s denial of grounds one, three, and five is affirmed. The court’s denial of grounds two and four which allege ineffective assistance of counsel is affirmed without prejudice to defendant’s right to file a timely, legally sufficient Rule 3.850 motion on or before February 2, 2003, directed to those two grounds. See Burns v. State, 651 So.2d 813 (Fla. 5th DCA 1995); Harris v. State, 813 So.2d 254 (Fla. 4th DCA 2002).
AFFIRMED.
GRIFFIN, PLEUS, JJ., and COBB, W., Senior Judge, concur.